NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         DEC 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-30018

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00046-SPW

  v.
                                                 MEMORANDUM*
HOMAR RENOVA-CASTILLO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Homar Renova-Castillo appeals from the district court’s judgment and

challenges the 135-month sentence imposed following his guilty-plea conviction

for conspiracy to possess methamphetamine with intent to distribute, in violation

of 21 U.S.C. § 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Renova-Castillo contends that the district court erred when it determined the

quantity of methamphetamine for purposes of establishing his base offense level

under the Sentencing Guidelines. He argues that the court should have calculated a

lesser amount because he possessed some of the methamphetamine for personal

use and not with the intent to distribute. We review the district court’s factual

findings at sentencing for clear error. See United States v. Asagba, 77 F.3d 324,

325 (9th Cir. 1996). The record reflects that the district court did not clearly err in

finding that Renova-Castillo conspired to possess with the intent to distribute at

least 1.8 kilograms of methamphetamine.

      AFFIRMED.




                                           2                                     14-30018